

SHARE EXCHANGE AGREEMENT


By and among


RISE ELITE INTERNATIONAL LIMITED,



WORLD THROUGH LIMITED

 
and
 
NATIONAL REALTY & MORTGAGE, INC.



dated as of June 5, 2007
 
 
 

--------------------------------------------------------------------------------

 

SHARE EXCHANGE AGREEMENT


This SHARE EXCHANGE AGREEMENT, dated as of June 5, 2007 (the “Agreement”) by and
among RISE ELITE INTERNATIONAL LIMITED, a BVI Business Company incorporated in
the British Virgin Islands (“ELITE”), WORLD THROUGH LIMITED, a BVI Business
Company incorporated in the British Virgin Islands (“WT”) and a wholly-owned
subsidiary of ELITE, and NATIONAL REALTY & MORTGAGE, INC., a Nevada corporation
(“NRMG”).
 
WHEREAS, ELITE owns 100% of the issued and outstanding capital stock of WT ("WT
Shares");
 
WHEREAS, ELITE believes it is in its best interests to exchange the WT Shares
for 210,886 shares of newly-designated Series A Convertible Preferred Stock, par
value $.001per share, of NRMG (the “NRMG Shares” or the “Purchase Price” as used
in Section 8.1 hereof) and NRMG believes it is in its best interests to acquire
the WT Shares in exchange for NRMG Shares, upon the terms and subject to the
conditions set forth in this Agreement (the “Share Exchange Transaction”);
 
WHEREAS, it the intention of the parties that: (i) NRMG shall acquire 100% of
the WT Shares in exchange solely for the amount of NRMG Shares set forth herein;
(ii) said exchange of shares shall qualify as a tax-free reorganization under
Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”); and (iii) said exchange shall qualify as a transaction in securities
exempt from registration or qualification under the Securities Act of 1933, as
amended and in effect on the date of this Agreement (the “Securities Act”); and
 
WHEREAS, immediately following the consummation of the Share Exchange
Transaction, NRMG intends to enter into a private placement financing
transaction with certain accredited investors whereby NRMG will issue shares of
newly-designated Series B Convertible Preferred Stock, par value $.001 per
share, of NRMG and related warrants for cash (the “Financing Transaction”); and
 
 
WHEREAS, the parties hereto agree that the capitalization table upon which the
transactions contemplated by this Agreement and Financing Transaction are based
is set forth as Schedule A hereto.

 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
EXCHANGE OF SHARES FOR COMMON STOCK
 
Section 1.1 Agreement to Exchange WT Shares for NRMG Shares. On the Closing Date
(as hereinafter defined) and upon the terms and subject to the conditions set
forth in this Agreement, ELITE shall sell, assign, transfer, convey and deliver
the WT Shares to NRMG, and NRMG shall accept the WT Shares from ELITE in
exchange for the issuance to ELITE of the NRMG Shares.
 
 
 

--------------------------------------------------------------------------------

 


Section 1.2 Capitalization. On the Closing Date, immediately before the
transactions to be consummated pursuant to this Agreement and the Securities
Purchase Agreement, dated the date hereof by and among NRMG, Elite, Vision,
Richard Astrom, Christopher Astrom, and certain sellers parties thereto, NRMG
shall have authorized (a) a total of 100,000,000 shares of Common Stock, par
value $.001 per share, 6,472,766 shares of which are issued and outstanding, (b)
a total of 1,000,000 shares of Class A Common Stock, 666,667 shares of which are
issued and outstanding, and (c) 1,000,000 shares of Preferred Stock, $.001 par
value per share (the “Preferred Stock”), none of which has been issued and
outstanding, but 400,000 shares shall have been designated as Series A
Convertible Preferred Stock (“Series A Stock”) and 400,000 shares shall have
been designated as Series B Convertible Preferred Stock (“Series B Stock”).


Section 1.3 Closing. The closing of the exchange to be made pursuant to this
Agreement (the "Closing") shall take place at 5:00 p.m. E.D.T. on the day the
conditions to closing set forth in Articles V and VI have been satisfied or
waived, or at such other time and date as the parties hereto shall agree in
writing (the "Closing Date"), at the offices of Guzov Ofsink, LLC, 600 Madison
Avenue, 14th Floor, New York, New York 10022. At the Closing, ELITE shall
deliver to NRMG the stock certificates representing 100% of the WT Shares, duly
endorsed in blank for transfer or accompanied by appropriate stock powers duly
executed in blank. In full consideration and exchange for the WT Shares, NRMG
shall issue and exchange with ELITE NRMG Shares.
 
ARTICLE II


REPRESENTATIONS AND WARRANTIES OF PARALLEL


NRMG hereby represents, warrants and agrees that the statements in the following
paragraphs of this Section 2 are all true and complete as of the date hereof,
and will, except as contemplated by this Agreement, be true and complete as of
the Closing Date as if first made on such date:


Section 2.1 Corporate Organization


a. NRMG is a corporation duly organized, validly existing and in good standing
under the laws of Nevada, and has all requisite corporate power and authority to
own its properties and assets and to conduct its business as now conducted and
is duly qualified to do business in good standing in each jurisdiction in which
the nature of the business conducted by NRMG or the ownership or leasing of its
properties makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations, properties, assets,
condition or results of operation of NRMG (a "NRMG Material Adverse Effect");
 
 
 

--------------------------------------------------------------------------------

 


b. Copies of the Articles of Incorporation and By-laws of NRMG as well as the
Certificates of Designation of the Series A Stock and the Series B Stock, with
all amendments thereto to the date hereof, have been furnished to ELITE, and
such copies are accurate and complete as of the date hereof. The minute books of
NRMG are current as required by law, contain the minutes of all meetings of the
Board of Directors and shareholders of NRMG from its date of incorporation to
the date of this Agreement, and adequately reflect all material actions taken by
the Board of Directors and shareholders of NRMG.


Section 2.2 Capitalization of NRMG. The authorized capital stock of NRMG
consists of (a) a total of 100,000,000 shares of Common Stock, par value $.001
per share, 6,472,766 shares of which are issued and outstanding, (b) a total of
1,000,000 shares of Class A Common Stock, par value $.001 per share, 666,667
shares of which are issued and outstanding, and (c) 1,000,000 shares of
Preferred Stock, $.001 par value per share (the “Preferred Stock”), none of
which has been issued and outstanding, but 400,000 shares shall have been
designated as Series A Convertible Preferred Stock (“Series A Stock”) and
400,000 shares shall have been designated as Series B Convertible Preferred
Stock (“Series B Stock”). The parties agree that they have been informed of the
issuances of the NRMG Shares, and that all such issuances of NRMG Shares
pursuant to this Agreement will be in accordance with the provisions of this
Agreement. All of the NRMG Shares to be issued pursuant to this Agreement have
been duly authorized and will be validly issued, fully paid and non-assessable
and no personal liability will attach to the ownership thereof. Except as
pursuant to the Financing Transaction and the Debentures (as hereafter defined),
as of the date of this Agreement there are and as of the Closing Date, there
will be, no outstanding options, warrants, agreements, commitments, conversion
rights, preemptive rights or other rights to subscribe for, purchase or
otherwise acquire any shares of capital stock or any un-issued or treasury
shares of capital stock of NRMG.


Section 2.3 Subsidiaries and Equity Investments. NRMG represents and warrants
that (i) set forth on Schedule 2.3 is a true and correct list of the entities in
which NRMG, directly or indirectly, owns capital stock or holds an equity or
similar interest, together with their respective jurisdictions of organization
and the percentage of the outstanding capital stock or other equity interests of
such entity that is held by NRMG; (ii) other than with respect to the entities
listed on Schedule 2.3, NRMG does not, directly or indirectly, own any
securities or beneficial ownership interests in any other Person (including
through joint ventures or partnership arrangements) or have any investment in
any other Person; (iii) NRMG and its “Subsidiaries” (which for purposes of this
Agreement means any entity in which NRMG or any of its Subsidiaries, directly or
indirectly, owns any of the capital stock, equity or similar interests or voting
power of such entity at the date of this Agreement) are entities duly
organized and validly existing and, except as set forth on Schedule 2.3, in good
standing under the laws of the jurisdictions in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted; and (iv) if applicable, each of NRMG and the
Subsidiaries is duly qualified as a foreign entity to do business and, to the
extent legally applicable, is in good standing in every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect
 
 
 

--------------------------------------------------------------------------------

 


Section 2.4 Authorization and Validity of Agreements. NRMG has all corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by NRMG and the consummation by
NRMG of the transactions contemplated hereby have been duly authorized by all
necessary corporate action of NRMG, and no other corporate proceedings on the
part of NRMG are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.


Section 2.5 No Conflict or Violation. The execution and delivery by such party
of this Agreement does not, and the performance by NRMG of its obligations under
this Agreement and the consummation of the transactions contemplated hereby will
not, conflict with or result in a violation or breach of any of the terms,
conditions or provisions of any other agreement to which NRMG is a party.
Neither NRMG, nor any subsidiary, is in violation of, in conflict with, in
breach of or in default under any term or provision of, and no right of any
party to accelerate, terminate, modify or cancel has come into existence under,
(i) its articles of incorporation or by-laws (each as may have been amended,
supplemented or restated), (ii) any provision of any judgment, writ, injunction,
decree or order to which the any of them is a party; or (iii) any law, statute,
rule or regulation applicable to any of them.


Section 2.6 Consents and Approvals. No consent, waiver, authorization or
approval of any governmental or regulatory authority, domestic or foreign, or of
any other person, firm or corporation, is required in connection with the
execution and delivery of this Agreement by NRMG or the performance by NRMG of
its obligations hereunder.


Section 2.7 Material Agreements. NRMG represents that NRMG is not a party to or
bound by any contracts, including, but not limited to any:
 

 
a.
employment, advisory or consulting contract;

 

 
b.
plan providing for employee benefits of any nature;

 

 
c.
lease with respect to any property or equipment;




 
d.
contract, agreement, understanding or commitment for any future expenditure in
excess of $1,000 in the aggregate;




 
e.
contract or commitment pursuant to which it has assumed, guaranteed, endorsed,
or otherwise become liable for any obligation of any other person, entity or
organization;

 
 
 

--------------------------------------------------------------------------------

 
 

 
f.
agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of the Agreement.



 Section 2.8 No Disagreements with Accountants and Lawyers. NRMG represents that
there are no disagreements of any kind presently existing, or anticipated by
NRMG to arise, between NRMG accountants and lawyers formerly or presently
employed by NRMG. NRMG is current with respect to fees owed to its accountants
and lawyers.


Section 2.9 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of NRMG in
connection with the transactions contemplated by this Agreement, when taken
together, do not contain any untrue statement of a material fact or omit any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.


Section 2.10  Litigation. NRMG represents that (i) there is no action, suit,
proceeding or investigation pending or, to the best knowledge of NRMG, currently
threatened against NRMG or any Subsidiary that may affect the validity of this
Agreement or the right of the Sellers to enter into this Agreement or to
consummate the transactions contemplated hereby; (ii) there is no action, suit,
proceeding or investigation pending or, to the best knowledge of NRMG, currently
threatened against NRMG or its Subsidiaries, before any court or by or before
any governmental body or any arbitration board or tribunal, nor is there any
judgment, decree, injunction or order of any court, governmental department,
commission, agency, instrumentality or arbitrator against NRMG or any of its
Subsidiaries; (iii) NRMG and its Subsidiaries are not a party or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality; and (iv) there is no action, suit,
proceeding or investigation by NRMG or any Subsidiary currently pending or which
NRMG intends to initiate. When any reference to the “knowledge” or “best
knowledge” of NRMG, CA or Sellers is made in this Agreement, such terms shall
mean the knowledge that would be gained from due inquiry into the matters
referenced.


Section 2.10 Financial Statements. NRMG represents that (i) NRMG’s financial
statements contained in its Filings, (the “Financial Statements”) have been
prepared in accordance with U.S. GAAP applied on a consistent basis throughout
the periods indicated and with each other, except that the unaudited Financial
Statements do not contain all footnotes required by U.S. GAAP; (ii) the
Financial Statements fairly present the financial condition and operating
results of NRMG as of the dates, and for the periods, indicated therein, subject
to normal year-end audit adjustments; (iii) except as set forth in the Financial
Statements, NRMG has no material liabilities (contingent or otherwise); (iii)
NRMG is not a guarantor or indemnitor of any indebtedness of any other person,
firm or corporation; and (iv) NRMG maintains and will continue to maintain a
standard system of accounting established and administered in accordance with
U.S. GAAP until Closing.
 
 
 

--------------------------------------------------------------------------------

 


Section 2.11 Books and Financial Records. NRMG represents that all the accounts,
books, registers, ledgers, Board minutes and financial and other material
records of whatsoever kind of each of NRMG and its Subsidiaries have been fully
properly and accurately kept and completed; there are no material inaccuracies
or discrepancies of any kind contained or reflected therein; and they give and
reflect a true and fair view of the financial, contractual and legal position of
each company.


Section 2.12 Employee Benefit Plans. NRMG represents that he Company does not
have any “Employee Benefit Plan” as defined in the U.S. Employee Retirement
Income Security Act of 1974 or similar plans under applicable laws.


Section 2.13 Tax Returns, Payments and Elections. NRMG represents that (i) each
of NRMG and its Subsidiaries has timely filed all Tax (as defined below)
returns, statements, reports, declarations and other forms and documents
(including, without limitation, estimated tax returns and reports and material
information returns and reports) (“Tax Returns”) required pursuant to applicable
law to be filed with any Tax Authority (as defined below) (ii) all such Tax
Returns are accurate, complete and correct in all material respects, and each of
NRMG and its Subsidiaries has timely paid all Taxes due; and (iii) each of NRMG
and its Subsidiaries has withheld or collected from each payment made to each of
its employees, the amount of all Taxes (including, but not limited to, United
States income taxes and other foreign taxes) required to be withheld or
collected therefrom, and has paid the same to the proper Tax Authority. For
purposes of this Agreement, the following terms have the following meanings:
“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any and all
taxes including, without limitation, (x) any net income, alternative or add-on
minimum tax, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, value added, net worth, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount imposed by any
United States, local or foreign governmental authority or regulatory body
responsible for the imposition of any such tax (domestic or foreign) (a “Tax
Authority”), (y) any liability for the payment of any amounts of the type
described in (x) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any taxable period or as the result of being a
transferee or successor thereof and (z) any liability for the payment of any
amounts of the type described in (x) or (y) as a result of any express or
implied obligation to indemnify any other person.


Section 2.14 Survival. Each of the representations and warranties set forth in
this Article II shall be deemed represented and made by NRMG at the Closing as
if made at such time and shall survive the Closing for a period terminating on
the second anniversary of the date of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF WT AND ELITE


Unless otherwise indicated below, WT and ELITE, severally and not jointly,
represents, warrants and agrees, as to itself, that the statements in the
following paragraphs of this Section 3 are all true and complete as of the date
hereof, and will, except as contemplated by this Agreement, be true and complete
as of the Closing Date as if first made on such date:


Section 3.1 Corporate Organization.  WT is a company organized as a BVI Business
Company under the laws of the British Virgin Islands, is duly organized, validly
existing and in good standing under the laws of the British Virgin Islands and
has the requisite power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being or currently planned
to be conducted. WT is in possession of all franchises, grants, authorizations,
licenses, permits, easements, consents, certificates, approvals and orders
(“Approvals”) necessary to own, lease and operate the properties it purports to
own, operate or lease and to carry on its business as it is now being conducted,
and to consummate the transactions contemplated under this Agreement, except
where the failure to have such Approvals could not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
business, operations, properties, assets, condition or results of operation of
WT. WT has complete and correct copies of the articles of organization and
bylaws or similar governing, organization or charter documents (collectively
referred to herein as "Charter Documents"). WT is not in violation of any of the
provisions of its Charter Documents. The minute books or the equivalent of WT
contain true, complete and accurate records of meetings and consents in lieu of
meetings of its board of directors (and any committees thereof), similar
governing bodies and stockholders of WT ("Corporate Records"), since the time of
its organization. The ownership records of WT Shares are true, complete and
accurate records of the ownership of the WT Shares as of the date of such
records and contain all transfers of such Shares since the time of WT’s
organization (“Share Records”).  


Section 3.2 Capitalization of WT; Title to the WT Shares. On the Closing Date,
immediately before the transactions to be consummated pursuant to this
Agreement, WT shall have authorized 10,000 WT Shares, of which 10,000 WT Shares
will be issued and outstanding. The WT Shares are the sole outstanding shares of
capital stock of WT, and there are no outstanding options, warrants, agreements,
commitments, conversion rights, preemptive rights or other rights to subscribe
for, purchase or otherwise acquire any shares of capital stock or any un-issued
or treasury shares of capital stock of WT.


Section 3.3 Subsidiaries and Equity Investments; Assets. Each of the
subsidiaries and affiliated companies of WT are set forth on Schedule 3.3.
 
 
 

--------------------------------------------------------------------------------

 


Section 3.4 Authorization and Validity of Agreements. WT has all corporate power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by WT and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
and no other corporate proceedings on the part of WT are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby. ELITE has
approved this Agreement on behalf of WT and no other stockholder approvals are
required to consummate the transactions contemplated hereby. The execution and
delivery of this Agreement by ELITE and the consummation of the transactions
contemplated hereby by Elite have been duly authorized by all necessary action
by Elite and no other proceedings on the part of WT or ELITE are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.


Section 3.5 No Conflict or Violation. The execution, delivery and performance of
this Agreement by WT or ELITE does not and will not violate or conflict with any
provision of the Charter Documents of WT, and does not and will not violate any
provision of law, or any order, judgment or decree of any court or other
governmental or regulatory authority, nor violate, result in a breach of or
constitute (with due notice or lapse of time or both) a default under or give to
any other entity any right of termination, amendment, acceleration or
cancellation of any contract, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which WT or ELITE
is a party or by which it is bound or to which any of its respective properties
or assets is subject, nor result in the creation or imposition of any lien,
charge or encumbrance of any kind whatsoever upon any of the properties or
assets of WT or ELITE, nor result in the cancellation, modification, revocation
or suspension of any of the licenses, franchises, permits to which WT or ELITE
is bound.


Section 3.6 Investment Representations.


(a) The NRMG Shares will be acquired hereunder solely for the account of ELITE,
for investment, and not with a view to the resale or distribution thereof. ELITE
understands and is able to bear any economic risks associated with such
investment in the NRMG Shares. ELITE has had full access to all the information
it considers necessary or appropriate to make an informed investment decision
with respect to the NRMG Shares to be acquired under this Agreement. ELITE
further has had an opportunity to ask questions and receive answers from Novack
Burnbaum Crystal LLP, counsel for the holders of NRMG’s 8% Series SPD Senior
Subordinated Convertible Redeemable Debentures Due October 17, 2003 (the
“Debentures”) regarding NRMG. ELITE is an “accredited investor” (as such term is
defined in Rule 501(a) of Regulation D promulgated by the Securities and
Exchange Commission under the Securities Act).


(b) No offer to enter into this Agreement has been made by NRMG to ELITE in the
United States. None of ELITE, any of its affiliate, or any person acting on
behalf of ELITE or any behalf of any such affiliate, has engaged or will engage
in any activity undertaken for the purpose of, or that reasonably could be
expected to have the effect of, conditioning the markets in the United States
for the NRMG Shares, including, but not limited to, effecting any sale or short
sale of securities through ELITE, or any of its affiliate prior to the
expiration of any restricted period contained in Regulation S promulgated under
the Securities Act (any such activity being defined herein as a “Directed
Selling Effort”). To the best knowledge of ELITE, this Agreement and the
transactions contemplated herein are not part of a plan or scheme to evade the
registration provisions of the Securities Act, and the NRMG Shares are being
acquired for investment purposes by ELITE. ELITE agrees that all offers and
sales of NRMG Shares from the date hereof and through the expiration of the any
restricted period set forth in Rule 903 of Regulation S (as the same may be
amended from time to time hereafter) shall not be made to U.S. Persons or for
the account or benefit of U.S. Persons and shall otherwise be made in compliance
with the provisions of Regulation S and any other applicable provisions of the
Securities Act. Neither ELITE nor the representatives of ELITE have conducted
any Directed Selling Effort as that term is used and defined in Rule 902 of
Regulation S and neither ELITE nor any representative of ELITE will engage in
any such Directed Selling Effort within the United States through the expiration
of any restricted period set forth in Rule 903 of Regulation S.
 
 
 

--------------------------------------------------------------------------------

 


Section 3.7 Brokers’ Fees. ELITE does not have any liability to pay any fees or
commissions or other consideration to any broker, finder, or agent with respect
to the transactions contemplated by this Agreement.


Section 3.8 Disclosure. This Agreement, the schedules hereto and any certificate
attached hereto or delivered in accordance with the terms hereby by or on behalf
of WT or ELITE in connection with the transactions contemplated by this
Agreement, when taken together, do not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein and/or therein not misleading.


Section 3.9 Survival. Each of the representations and warranties set forth in
this Article III shall be deemed represented and made by WT and ELITE at the
Closing as if made at such time and shall survive the Closing for a period
terminating on the second anniversary of the date of this Agreement.


ARTICLE IV


COVENANTS


Section 4.1 Certain Changes and Conduct of Business.


a. From and after the date of this Agreement and until the Closing Date, NRMG
shall conduct its business solely in the ordinary course consistent with past
practices and, in a manner consistent with all representations, warranties or
covenants of NRMG, and without the prior written consent of WT, will not, except
as required or permitted pursuant to the terms hereof and the Financing
Transaction:



 
i.
make any material change in the conduct of its businesses and/or operations or
enter into any transaction other than in the ordinary course of business
consistent with past practices;

 
 
 

--------------------------------------------------------------------------------

 
 

 
ii.
make any change in its Charter Documents; issue any additional shares of capital
stock or equity securities or grant any option, warrant or right to acquire any
capital stock or equity securities or issue any security convertible into or
exchangeable for its capital stock or alter in any material term of any of its
outstanding securities or make any change in its outstanding shares of capital
stock or its capitalization, whether by reason of a reclassification,
recapitalization, stock split or combination, exchange or readjustment of
shares, stock dividend or otherwise;




 
iii.
A.
incur, assume or guarantee any indebtedness for borrowed money, issue any notes,
bonds, debentures or other corporate securities or grant any option, warrant or
right to purchase any thereof, except pursuant to transactions in the ordinary
course of business consistent with past practices; or




 
B.
issue any securities convertible or exchangeable for debt or equity securities
of NRMG;




 
iv.
make any sale, assignment, transfer, abandonment or other conveyance of any of
its assets or any part thereof, except pursuant to transactions in the ordinary
course of business consistent with past practice;




 
v.
subject any of its assets, or any part thereof, to any lien or suffer such to be
imposed other than such liens as may arise in the ordinary course of business
consistent with past practices by operation of law which will not have an NRMG
Material Adverse Effect;




 
vi.
acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;




 
vii.
enter into any new (or amend any existing) employee benefit plan, program or
arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee, except in accordance
with pre-existing contractual provisions or consistent with past practices;

 
 
 

--------------------------------------------------------------------------------

 
 

 
viii.
make or commit to make any material capital expenditures;




 
ix.
pay, loan or advance any amount to, or sell, transfer or lease any properties or
assets to, or enter into any agreement or arrangement with, any of its
affiliates;




 
x.
guarantee any indebtedness for borrowed money or any other obligation of any
other person;




 
xi.
fail to keep in full force and effect insurance comparable in amount and scope
to coverage maintained by it (or on behalf of it) on the date hereof;




 
xii.
take any other action that would cause any of the representations and warranties
made by it in this Agreement not to remain true and correct in all material
aspect;




 
xiii.
make any material loan, advance or capital contribution to or investment in any
person;




 
xiv.
make any material change in any method of accounting or accounting principle,
method, estimate or practice;




 
xv.
settle, release or forgive any claim or litigation or waive any right;




 
xvi.
commit itself to do any of the foregoing.



b. From and after the date of this Agreement, WT will:



 
1.
continue to maintain, in all material respects, its properties in accordance
with present practices in a condition suitable for its current use;




 
2.
file, when due or required, federal, state, foreign and other tax returns and
other reports required to be filed and pay when due all taxes, assessments, fees
and other charges lawfully levied or assessed against it, unless the validity
thereof is contested in good faith and by appropriate proceedings diligently
conducted;

 
 
 

--------------------------------------------------------------------------------

 
 

 
3.
continue to conduct its business in the ordinary course consistent with past
practices;




 
4.
keep its books of account, records and files in the ordinary course and in
accordance with existing practices; and




 
5.
continue to maintain existing business relationships with suppliers.



Section 4.2 Access to Properties and Records. WT shall afford NRMG’s
accountants, counsel and authorized representatives, and NRMG shall afford to
WT's accountants, counsel and authorized representatives full access during
normal business hours throughout the period prior to the Closing Date (or the
earlier termination of this Agreement) to all of such parties’ properties,
books, contracts, commitments and records and, during such period, shall furnish
promptly to the requesting party all other information concerning the other
party's business, properties and personnel as the requesting party may
reasonably request, provided that no investigation or receipt of information
pursuant to this Section 4.2 shall affect any representation or warranty of or
the conditions to the obligations of any party.


Section 4.3 Negotiations. From and after the date hereof until the earlier of
the Closing or the termination of this Agreement, no party to this Agreement nor
its officers or directors (subject to such director's fiduciary duties) nor
anyone acting on behalf of any party or other persons shall, directly or
indirectly, encourage, solicit, engage in discussions or negotiations with, or
provide any information to, any person, firm, or other entity or group
concerning any merger, sale of substantial assets, purchase or sale of shares of
capital stock or similar transaction involving any party except for the
Financing Transaction. A party shall promptly communicate to any other party any
inquiries or communications concerning any such transaction which they may
receive or of which they may become aware of.


Section 4.4 Consents and Approvals. The parties shall:



 
i.
use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and

 
 
 

--------------------------------------------------------------------------------

 
 

 
ii.
diligently assist and cooperate with each party in preparing and filing all
documents required to be submitted by a party to any governmental or regulatory
authority, domestic or foreign, in connection with such transactions and in
obtaining any governmental consents, waivers, authorizations or approvals which
may be required to be obtained connection in with such transactions.



Section 4.5 Public Announcement. Unless otherwise required by applicable law,
the parties hereto shall consult with each other before issuing any press
release or otherwise making any public statements with respect to this Agreement
and shall not issue any such press release or make any such public statement
prior to such consultation.


Section 4.6 Stock Issuance. From and after the date of this Agreement until the
Closing Date, neither NRMG nor WT shall issue any additional shares of its
capital stock, except that NRMG may issue up to an aggregate of 165,432 shares
of Series B Stock to certain accredited investors in the Financing Transaction
pursuant to the terms of a Stock Purchase Agreement by and among NRMG and such
investors to be entered into on the Closing Date, a draft of which agreement is
attached hereto as Exhibit A.


Section 4.7 Notwithstanding anything to the contrary contained herein, it is
herewith understood and agreed that both WT and NRMG may enter into and conclude
agreements and/or financing transactions as same relate to and/or are
contemplated by any separate written agreements either: (a) as part of or in
connection with the Financing Transaction, (b) annexed hereto as exhibits; or
(c) entered into by NRMG with WT executed by both parties subsequent to the date
hereof. These Agreements shall become, immediately upon execution, part of this
Agreement and subject to all warranties, representations and conditions
contained herein.
 
ARTICLE V


CONDITIONS TO OBLIGATIONS OF WT AND ELITE


The obligations of WT and ELITE to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, at or before the Closing Date, of
the following conditions, any one or more of which may be waived by both WT and
ELITE in their sole discretion:


Section 5.1 Representations and Warranties of NRMG. All representations and
warranties made by NRMG in this Agreement shall be true and correct on and as of
the Closing Date as if again made by NRMG as of such date.


Section 5.2 Agreements and Covenants. NRMG shall have performed and complied in
all material respects to all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 


Section 5.3 Consents and Approvals. Consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.


Section 5.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of NRMG shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.


Section 5.5 Other Closing Documents. ELITE shall have received such other
certificates, instruments and documents in confirmation of the representations
and warranties of NRMG or in furtherance of the transactions contemplated by
this Agreement as ELITE or its counsel may reasonably request.
 
ARTICLE VI
 
CONDITIONS TO OBLIGATIONS OF NRMG


The obligations of NRMG to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by NRMG in its sole
discretion:


Section 6.1 Representations and Warranties of WT and ELITE. All representations
and warranties made by WT and ELITE in this Agreement shall be true and correct
on and as of the Closing Date as if again made by WT and ELITE, as applicable,
on and as of such date.


Section 6.2 Agreements and Covenants. Each of WT and ELITE shall have performed
and complied in all material respects to all agreements and covenants required
by this Agreement to be performed or complied with by it on or prior to the
Closing Date.


Section 6.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 


Section 6.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
NRMG, taken as a whole, shall be in effect; and no action or proceeding before
any court or government or regulatory authority, domestic or foreign, shall have
been instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.


Section 6.5 Other Closing Documents. NRMG shall have received such other
certificates, instruments and documents in confirmation of the representations
and warranties of WT and/or ELITE, as applicable, or in furtherance of the
transactions contemplated by this Agreement as NRMG or its counsel may
reasonably request.
 
ARTICLE VII


TERMINATION AND ABANDONMENT


Section 7.1 Methods of Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time before the
Closing:


a. By the mutual written consent of ELITE, WT and NRMG;


b. By NRMG, upon a material breach of any representation, warranty, covenant or
agreement on the part of WT or ELITE set forth in this Agreement, or if any
representation or warranty of WT or ELITE shall become untrue, in either case
such that any of the conditions set forth in Article VI hereof would not be
satisfied (a "WT/ELITE Breach"), and such breach shall, if capable of cure, has
not been cured within ten (10) days after receipt by the party in breach of a
notice from the non-breaching party setting forth in detail the nature of such
breach;
 
 
 

--------------------------------------------------------------------------------

 


c. By ELITE, upon a material breach of any representation, warranty, covenant or
agreement on the part of NRMG set forth in this Agreement, or, if any
representation or warranty of NRMG shall become untrue, in either case such that
any of the conditions set forth in Article V hereof would not be satisfied (a
"NRMG Breach"), and such breach shall, if capable of cure, not have been cured
within ten (10) days after receipt by the party in breach of a written notice
from the non-breaching party setting forth in detail the nature of such breach;


d. By either NRMG or ELITE, if the Closing shall not have consummated before
ninety (90) days after the date hereof; provided, however, that this Agreement
may be extended by written notice of either ELITE or NRMG, if the Closing shall
not have been consummated as a result of NRMG or ELITE having failed to receive
all required regulatory approvals or consents with respect to this transaction
or as the result of the entering of an order as described in this Agreement; and
further provided, however, that the right to terminate this Agreement under this
Section 7.1(d) shall not be available to any party whose failure to fulfill any
obligations under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before this date.


e. By either ELITE or NRMG if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement.


Section 7.2 Procedure Upon Termination. In the event of termination and
abandonment of this Agreement by ELITE or NRMG pursuant to Section 7.1, written
notice thereof shall forthwith be given to the other parties and this Agreement
shall terminate and the transactions contemplated hereby shall be abandoned,
without further action. If this Agreement is terminated as provided herein, no
party to this Agreement shall have any liability or further obligation to any
other party to this Agreement; provided, however, that no termination of this
Agreement pursuant to this Article VII shall relieve any party of liability for
a breach of any provision of this Agreement occurring before such termination.


ARTICLE VIII


POST-CLOSING AGREEMENTS


Section 8.1 Purchase Price Adjustment. The parties agree that the total Purchase
Price shall be adjusted based on the financial performance of NRMG on a
consolidated basis for the fiscal year ended December 31, 2007 following the
Closing as follows (as used in this Agreement, “Net Income” means Net Income as
defined in accordance with US GAAP and reported by NRMG in its audited financial
statements for the fiscal year ending December 31, 2007 (the “2007 Financial
Statements”) plus any amounts that may have been recorded as charges or
liabilities on the 2007 financial statements due to the application of EITF No.
00-19 that are associated with (A) any outstanding Warrants of the Company, (B)
any issuance under a performance based stock incentive plan that was in
existence on the Closing Date or (C) the transactions contemplated under the
Securities Escrow Agreement dated the date hereof by and among the Company,
Elite, Vision Opportunity Master Fund, Ltd. and Loeb and Loeb, LLP, as escrow
agent and Section 8.1 of this Agreement): 




 
a.
If (i) the 2007 Net Income is equal to or greater than $7,000,000 but is less
than $8,000,000, and (ii) Earnings Per Share is equal to or greater than $0.37
(calculated as set forth on Schedule I attached hereto), such “Earnings Per
Share” to be calculated by dividing the lesser of (i) Net Income, or (ii) cash
from operations reported by the Company in accordance with US GAAP on the 2007
Financial Statements plus $1,000,000, by the aggregate number of shares of then
outstanding Common Stock on a fully-diluted basis, which number shall include,
without limitation, the number of shares of Common Stock issuable upon
conversion of the Company’s then outstanding Preferred Stoke and the number of
shares of Common Stock issuable upon the exercise of any then outstanding
warrants or options of the Company excluding however (X) shares of Common Stock
issuable upon conversion of any Series A Convertible Preferred Stock issued to
the Principal Stockholder pursuant to this Section 8.1, (Y) shares of Common
Stock issuable upon conversion of the Warrants and the Finder Warrant issued by
the Company to Kuhns Brothers, Inc. and/or designees in connection with the
Share Exchange Transaction and the Financing Transaction; then 50,000 shares of
Series A Stock (or 3,000,000 shares of Common Stock if Series A Stock shall have
been converted into Common Stock) shall be issued to Elite or its designees by
the Company as an adjustment to the Purchase Price.

 
 
 

--------------------------------------------------------------------------------

 
 

 
b.
If the 2007 Net Income is equal to or greater than $8,000,000 but is less than
$9,000,000, and (ii) Earnings Per Share is equal to or greater than $0.42
(calculated as set forth on Schedule I attached hereto), then 100,000 shares of
Series A Stock (or 6,000,000 shares of Common Stock if Series A Stock shall have
been converted into Common Stock) shall be issued to Elite as an adjustment to
the Purchase Price..




 
c.
If the 2007 Net Income is equal to or greater than $9,000,000, and (iii)
Earnings Per Share is equal to or greater than $0.48 (calculated as set forth on
Schedule I attached hereto), then 166,667 shares of Series A Stock (or
10,000,000 shares of Common Stock if Series A Stock shall have been converted
into Common Stock shall be issued to Elite as an adjustment to the Purchase
Price..

 
 
 

--------------------------------------------------------------------------------

 
 

 
d.
All share numbers set forth in clauses a, b and c above shall be proportionately
adjusted in the event that NRMG consummates a stock split or combination or
other recapitalization.




 
e.
NRMG shall reserve shares of Series A Stock to be issued pursuant to this
Section 8.1 and/or shares of Common Stock issuable upon conversion of such
Preferred Shares for issuance hereunder.



Section 8.2 Consistency in Reporting. Each party hereto agrees that if the
characterization of any transaction contemplated in this agreement or any
ancillary or collateral transaction is challenged, each party hereto will
testify, affirm and ratify that the characterization contemplated in such
agreement was the characterization intended by the party; provided, however,
that nothing herein shall be construed as giving rise to any obligation if the
reporting position is determined to be incorrect by final decision of a court of
competent jurisdiction.



ARTICLE IX


MISCELLANEOUS PROVISIONS


Section 9.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall survive the Closing Date
and the consummation of the transactions contemplated by this Agreement, subject
to Sections 2.14 and 3.9. In the event of a breach of any of such
representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.


Section 9.2 Publicity. No party shall cause the publication of any press release
or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.
 
 
 

--------------------------------------------------------------------------------

 


Section 9.3 Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.


Section 9.4 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.


Section 9.5 Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or sent by registered or certified mail
(postage prepaid, return receipt requested) to the parties at the following
addresses:


If to WT or ELITE, to:


Rise Elite International (BVI), Ltd.
c/o Daqing Sunway Technology Co., Ltd.
Daqing Hi-Tech Industry Development Zone
Daqing, Helongjiang, Post Code 163316
People’s Republic of China
Attention: Dr. David Wang, CFO
Tel:  86-459-6046043
Fax:  86-459-6046004
Email: abc1869@163.com


with copies to: 


Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attention: Darren Ofsink
Tel. No.: (212) 371-8008, ext. 127
Fax No.: (212) 688-7273


If to NRMG, to:


National Realty and Mortgage, Inc
c/o Daqing Sunway Technology Co., Ltd.
Daqing Hi-Tech Industry Development Zone
Daqing, Helongjiang, Post Code 163316
People’s Republic of China
Attention: Dr. David Wang, CFO
Tel:  86-459-6046043
Fax:  86-459-6046004
Email: abc1869@163.com
 
 
 

--------------------------------------------------------------------------------

 


with copies to: 


Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attention: Darren Ofsink
Tel. No.: (212) 371-8008, ext. 127
Fax No.: (212) 688-7273



or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.5


Section 9.6 Entire Agreement. This Agreement, together with the exhibits hereto,
represents the entire agreement and understanding of the parties with reference
to the transactions set forth herein and no representations or warranties have
been made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.


Section 9.7 Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.


Section 9.8 Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.
 
 
 

--------------------------------------------------------------------------------

 


Section 9.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.


Section 9.10 Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.5.


Section 9.11 Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.


Section 9.12 Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of New York without giving
effect to the choice of law provisions thereof.


Section 9.13 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the parties hereto.. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
 
 

--------------------------------------------------------------------------------

 
 
ex10-1a logo [ex10-1a.jpg] 

 
 

--------------------------------------------------------------------------------

 


EXHIBIT A



Series B Convertible Preferred Stock Purchase Agreement



[OMITTED]
 
 
 

--------------------------------------------------------------------------------

 

Schedule 2.3


Subsidiaries of NRMG


None
 
 
 

--------------------------------------------------------------------------------

 

Schedule 3.3


Subsidiary of WT
 
 
WT’s Equity Interest
Sunway World Through Technology (Daqing) Co., Ltd.   100%



 
 

--------------------------------------------------------------------------------

 

Schedule A
 
 
 

--------------------------------------------------------------------------------

 
 